PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/809,044
Filing Date: 4 Mar 2020
Appellant(s): QUALCOMM Incorporated



__________________
Matthew J. Evans
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 04/15/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/20/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.

7.	Claims 1-10, 15-24, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 20150010062 to Gokhale (“Gokhale”) and US 20190306536 to Lim (“Lim”) in view of Applicant admitted prior at in the Specification (“AAPA”).  
8.	Of particular note, where the prior art describes features of the video coding standards described in the Specification as prior art, those features are presumed to be a part of the admitted prior art to be improved and not directed to improvements that Applicant believes to be inventive.  See “video coding techniques, such as those described in the standards defined by MPEG-2, MPEG-4, ITU-T H.263, ITU-T H.264/MPEG-4, Part 10, Advanced Video Coding (AVC), ITU-T H.265/High Efficiency Video Coding (HEVC), and extensions of such standards.”  Specification, Paragraph 3 and corresponding coverage in Gokhale, Paragraph 3.

(2) Response to Argument
General Response:
The Claim feature in argument is:  “determining, by the video decoder, to use a sub-block transform mode for the transform coefficient block based on one or more of a width-to-height ratio or a height-to-width ratio of the transform coefficient block, wherein the sub-block transform mode includes applying at least one inverse transform to a first sub-block of the transform coefficient block and not applying an inverse transform to a second sub-block of the transform coefficient block,”  Specification describes width-to-height ratios as applying modes based on rectangular or square shapes of partitions.  See Fig. 2B below.
Gokhale teaches that a sub-block transform mode can be performed on square or rectangular partitions as well.  See Fig. 8 below.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


Gokhale teaches performing adaptive inverse-transforms based on block size.  Gokhale, Paragraph 76 and 74-75. According to Fig. 8 (above) blocks below a certain size imply specific shapes (squares or rectangles having specific height-to-width ratios) to the exclusion of others.  However, Examiner desired to cite a more explicit link between transform mode and shape.
Lim teaches the above embodiment in the context of implementing video coding standards: “The SDST may be limitedly used based on at least one of the prediction mode of the current block, the depth, the size, the shape of the TU. … The shape of the block for permitting or not permitting SDST may mean, for example, M, N and/or the ratio of M to N in MxN block. … Also, the transform method may be selectively used according to the partition shape of the CU and the PU or the shape of the current block.”   Lim, Paragraphs 364, 369-371.  
Thus prior art indicates that is would have been obvious to select a transform mode based on the block size or shape (as claimed) characterized by MxN dimensions and corresponding height-to-width ratios.
Pertinently “For example, SDST may be used when the current block is encoded in the inter mode.” Lim, Paragraph 366 and similarly “a prediction partition such as for inter-prediction” in Gokhale, Paragraph 77.


Response to Specific Arguments:
On Page 9, Appellant argues:  “In particular, the Office contended that "[u]nder the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the claimed feature embodies assigning transform modes based on a partition shape. Prior art teaches such an embodiment." Appellant respectfully disagrees.”
Examiner notes that Appellant does not present clear arguments for disagreement in this interpretation.  
Indeed Specification Fig. 2B and Gokhale Fig. 8 (reproduced above) seem to be concerned with square and rectangular shaped partitions having particular dimensions.

On Pages 10-11, Appellant argues:  “Gokhale does not describe making any decision to not apply an inverse transform to a sub-block of a transform coefficient block, as is done in Appellant's sub-block transform mode.”
Examiner notes that Gokhale separately teaches that a transform mode can be selected for a particular in Paragraph 59, and that it is known to not apply a transform to particular sub-blocks.  But, Gokhale does not connect the selecting of the mode and not-applying the mode based on the block shape.  Lim does:
Lim teaches “… The shape of the block for permitting or not permitting SDST may mean, for example, M, N and/or the ratio of M to N in MxN block. … Also, the transform method may be selectively used according to the partition shape of the CU and the PU or the shape of the current block.”   Lim, Paragraphs 369-371. 
Thus both the selecting and not-applying the transform to a block based on its shape is obvious.
On Page 12, Appellant substantively argues:  “Appellant respectfully disagrees that paragraph [0147] of Gokhale bears any relation to Appellant's claimed techniques. Appellant's claims specifically recite that "each of the first sub-block and the second sub-block were encoded using inter-prediction." Accordingly, any citation to intra coding techniques in Gokhale is immaterial to Appellant's claims.”
Examiner notes that Gokhale partitioning and transforming is applied to either inter or intra predicted blocks:  “prediction partitionings may be partitions for prediction ( e.g., inter- or intra-prediction) and may be described as prediction partitions or prediction blocks or the like.”  Gokhale, Paragraph 43.  And the same for Lim:  “For example, SDST may be used when the current block is encoded in the inter mode.” Lim, Paragraph 366.
The Claims are directed to transformation of the residual data, which is the same operation whether the data was a product of inter or intra prediction, as noted in the citation above and in Specification, Paragraph 49:  “Following prediction, such as intra-prediction or inter-prediction of a block, … video encoder 200 may apply one or more subblock transforms”

On Page 12, Appellant substantively argues:  “particular, the Office cited to paragraphs [0364] and [0369][0371] of Lim which describe that an "SDST may be limitedly used based on at least one of the prediction mode of the current block, the depth, the size, the shape of the TU," and that "the transform method may be selectively used according to the partition shape of the CU and the PU or the shape of the current block."  Notably the "transform method" of Lim is not a sub-block transform mode,”  
Examiner notes that the Claims do not define “sub-block” to exclude “the shape of the TU … partition shape of the CU and the PU or the shape of the current block” each representing a partition or “sub-block” of an LCU (largest coding unit).
Lim selects to perform or not perform a particular transform on a particularly shaped and sized sub-block from the sub-block examples above.

Applicant argues:  “As such, even if Gokhale were modified by Lim, the resulting combination would at most alter Gokhale such that Gokhale' s content adaptive transform or fixed transform were selected based on a shape of a block.”
Examiner notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Gokhale teaches that a transformation mode of a (square or rectangular) partition can be selected based on partition size. As noted above.
Lim teaches that a transformation can be selected or not performed based on partition size and/or shape.  As noted above.
It appears that the references deal with the same problem and that the cited features are directly compatible (substitutable).

Conclusion:
For the above reasons, it is believed that the rejections should be Affirmed.

Respectfully submitted,
/Mikhail Itskovich/
Primary Examiner, Art Unit 2483
Conferees:
/JOSEPH G USTARIS/           Supervisory Patent Examiner, Art Unit 2483    

/Dave Czekaj/           Supervisory Patent Examiner, Art Unit 2487                                                                                                                                                                                                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.